DETAILED ACTION
This action is in response to the Amendment dated 11 July 2022.  Claims 1, 10 and 19 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US 2018/0018057 A1) in view of Smith et al. (US 2019/0056472, provisional application dated 21 August 2017) and further in view of Nasiri et al. (US 2012/0007713 A1).

As for independent claim 1, Bushnell teaches a method comprising:
generating ultrasound waves with a transmitter [(e.g. see Bushnell paragraph 0060 and Fig. 9) ”Input device 902 can include a transmitter 906 and one or more sensors 908. Transmitter 906 can generate a signal that can be received by a plurality of receivers 910 (Rx.sub.1-Rx.sub.N) in electronic device 904 (e.g., a tablet computing device, mobile phone), which can include a display 905. For example, transmitter 906 can generate an acoustic signal, sonar signals, ultrasonic signals, radiofrequency (RF) signals (e.g., Bluetooth signals), optical signals, laser signals, or any other suitable electromagnetic or sound signal. The signals can be received by the plurality of receivers 910 (e.g., part of I/O circuitry 250) to triangulate a position of input device 902”].
receiving the ultrasound waves at a receiver, the receiver including sensors that record the ultrasound waves [(e.g. see Bushnell paragraphs 0060, 0064 and Fig. 9) ”Input device 902 can include a transmitter 906 and one or more sensors 908. Transmitter 906 can generate a signal that can be received by a plurality of receivers 910 (Rx.sub.1-Rx.sub.N) in electronic device 904 (e.g., a tablet computing device, mobile phone), which can include a display 905. For example, transmitter 906 can generate an acoustic signal, sonar signals, ultrasonic signals, radiofrequency (RF) signals (e.g., Bluetooth signals), optical signals, laser signals, or any other suitable electromagnetic or sound signal. The signals can be received by the plurality of receivers 910 (e.g., part of I/O circuitry 250) to triangulate a position of input device 902 … Electronic device 904 can include a memory 912 to store the data gathered from receivers 910. In some examples, the memory can store raw data collected by the receivers (e.g., signal strength or timing), distances between the receivers 910 and transmitter 906, or input device coordinates based on processing the data from the various receivers”].
estimating with a processor, angle-of-arrival information for the ultrasound waves [(e.g. see Bushnell paragraphs 0060, 0084) ”The signals can be received by the plurality of receivers 910 (e.g., part of I/O circuitry 250) to triangulate a position of input device 902 … Although often described herein as generating content using strokes defined by contact between a stylus and a surface (touch-sensitive or not), in some examples, the content can be generated without a surface at all (e.g., based on movement of a device in the air). For example, triangulation techniques described herein can be used to track the stylus position (e.g., tip position) and the strokes can be determined based on other input than contact force”].  Examiner notes that Bushnell uses “triangulation,” which implicitly involves the use of angle measurements at known points to determine the location of an object.
associating the angle-of-arrival information with a gesture [(e.g. see Bushnell paragraphs 0073, 0084) ”FIGS. 12A-12B illustrate examples of content created by an input device according to examples of the disclosure. FIG. 12A illustrates examples of different types of content that can be generated by corresponding strokes according to examples of the disclosure … The position of the input device can be tracked, for example, based on triangulation principles discussed above, and the position of the input device between touch-down and lift-off can be associated with a stroke. In some examples, the raw data can be used to render a drawing on the display, for example, and in some examples, the raw data can be modified to render a drawing on the display … Although often described herein as generating content using strokes defined by contact between a stylus and a surface (touch-sensitive or not), in some examples, the content can be generated without a surface at all (e.g., based on movement of a device in the air). For example, triangulation techniques described herein can be used to track the stylus position (e.g., tip position) and the strokes can be determined based on other input than contact force. For example, a stroke can begin with actuation of a first input element (e.g., a button, toggle switch, etc.) of the input device and can terminate with actuation of the first input element or a second input element of the input device (e.g., a button, toggle switch, etc.)”].
extracting features from the gesture, wherein the features correspond to a vector obtained from the horizontal and vertical angles [(e.g. see Bushnell paragraphs 0074, 0075 and Figs. 12A-C) ”For example, path 1 can correspond to a stroke beginning at touch-down (indicated by the circle) and ending at lift-off (indicated by the arrowhead). The position of the input device can be tracked from touch-down to lift-off to render the spiral shape. In some examples, the spiral shape can correspond to the actual measured position, and in some examples, the general spiral shape of the input of path 1 can be used to generate a geometric spiral shape without the imperfections of a human drawn spiral shape. Similarly paths 2 through path 5 illustrate other lines or shapes that can be drawn including shapes such as a circle (path 4), a polygon, such as including a square (path 3) and a triangle (path 6), or a segment, such as a linear segment (path 5) or a curved segment (path 2) … Likewise strokes 1209 and 1213—beginning at circles 1210 and 1214, respectively, and ending at arrowheads 1212 and 1216, respectively—can form paths corresponding to the letter “l.” The shape of each stroke and the relative locations of each stroke can be detected using one or more of the various tracking schemes discussed herein”].
classifying the gesture as a specific text character based on the extracted features by comparing the extracted features with known text characters stored in one or more templates [(e.g. see Bushnell paragraph 0075 and Fig. 12B) ”FIG. 12B illustrates example text content that can be generated by corresponding strokes according to examples of the disclosure. Strokes can be recorded and displayed as hand written text or the handwritten text can be recognized, converted and displayed according to a selected font. For example, the message “call me” can be generated on a display when an input device (whether in contact with a touch-sensitive surface or a non-touch-sensitive surface) makes the corresponding strokes. For example, a first stroke 1201 can begin at circle 1202 and end at arrowhead 1204, forming a path corresponding to the letter “c.” The timing and duration of the first stroke can be determined based on force sensing capabilities of the input device. Stroke 1205 can begin at circle 1206 and end at arrowhead 1208, forming a path corresponding to the letter “a.” Likewise strokes 1209 and 1213—beginning at circles 1210 and 1214, respectively, and ending at arrowheads 1212 and 1216, respectively—can form paths corresponding to the letter “l.” The shape of each stroke and the relative locations of each stroke can be detected using one or more of the various tracking schemes discussed herein. Such functionality can be particularly useful for touch screen interfaces with insufficient space to include a virtual keyboard to draft text messages, for example. The text can be generated according to the position of the input device, or alternatively, the paths can be processed to generate corresponding letters according to a selected font”].

Bushnell does not specifically teach wherein the angle-of-arrival information includes a horizontal angle and a vertical angle of the transmitter relative to the receiver.  However, in the same field of invention, Smith teaches:
wherein the angle-of-arrival information includes a horizontal angle and a vertical angle of the transmitter relative to the receiver [(e.g. see Smith paragraphs 0003, 0104, 0106) ”Angle of arrival (AoA) measurement is a method for determining the direction of propagation of a radio-frequency wave incident on an antenna array. AoA determines the direction of the transmitted signal  … Block 2117 may be followed by block 2120 where the horizontal AoA values are calculated … Block 2157 may be followed by block 2160 where the vertical AoA values are calculated”].
Therefore, considering the teachings of Bushnell and Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the angle-of-arrival information includes a horizontal angle and a vertical angle of the transmitter relative to the receiver, as taught by Smith, to the teachings of Bushnell because it allows for high accuracy determination of angle of arrival (e.g. see Smith paragraph 0013).

Bushnell and Smith do not specifically teach wherein the one or more templates are described by a matrix having a dimension M times 2K, with M being a number of the known text characters, K being a number of samples of each gestures, and 2 corresponding to the horizontal and vertical angles.  However, in the same field of invention, Nasiri teaches:
wherein the one or more templates are described by a matrix having a dimension M times 2K, with M being a number of the known text characters, K being a number of samples of each gestures, and 2 corresponding to the horizontal and vertical angles [(e.g. see Nasiri paragraphs 0044, 0045, 0047, 0049, 0063) ”after a set of values corresponding to a predetermined set of discrete features has been created, the set of values can be stored in a database along with a corresponding identifier, for example, an ID number, indicating the desired gesture. At Step 120, the database can be populated with numerous sets of values corresponding to the desired features and associated with various identifiers and desired gestures. The following is an exemplary database that can be created in Step 120. The table below includes a set of N features and M sets of values for the N features. A command or a character is associated with each set of values … the features from the library can be used to generate a matrix in which the optimal point in the matrix is given by each library value for a feature … a trajectory may be compared with a library features values sets with rotations of 0, 22.5 degrees, -22.5, 45, and -45 … the trajectory data can now be converted to a set values corresponding to a set of selected discrete features. One example of a set of features is the angle of the trajectory at any given point in time … the set of values that has been determined from the input trajectory in Step 136 can be compared to all sets of values stored in a gesture library or a subset of the sets of values stored in the gesture library. This library was generated by using training data in Step 120, or by using hard-coded data. At Step 140, upon identifying the set of values from the library that matches or most closely matches the set of values generated by the user's input trajectory, the character corresponding to that set of values is displayed or the command corresponding to that set of values is executed”].
Therefore, considering the teachings of Bushnell, Smith and Nasiri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more templates are described by a matrix having a dimension M times 2K, with M being a number of the known text characters, K being a number of samples of each gestures, and 2 corresponding to the horizontal and vertical angles, as taught by Nasiri, to the teachings of Bushnell and Smith because it provides efficient methodology for human hand gesture recognition (e.g. see Nasiri paragraph 0006).

As for dependent claim 2, Bushnell, Smith and Nasiri teach the method as described in claim 1 and Bushnell further teaches:
wherein the gesture is associated with movement of a user, the gesture causing the transmitter to generate the ultrasound waves [(e.g. see Bushnell paragraphs 0053, 0060, 0084) ”Transmitter 906 can generate a signal that can be received by a plurality of receivers 910 (Rx.sub.1-Rx.sub.N) in electronic device 904 (e.g., a tablet computing device, mobile phone), which can include a display 905. For example, transmitter 906 can generate an acoustic signal, sonar signals, ultrasonic signals, radiofrequency (RF) signals (e.g., Bluetooth signals), optical signals, laser signals, or any other suitable electromagnetic or sound signal … the stylus can generate an electromagnetic or acoustic signal that can be received by a plurality of receivers to triangulate the stylus position (and track movement) to generate content on a non-touch-sensitive surface … In some examples, motion sensors within the stylus can be used to detect pauses indicative of the end of a stroke and motion indicative of the beginning of a stroke. For example, when the motion of the device exceeds a first motion threshold, the stroke can begin. When the motion of the device falls below a second motion threshold, the stroke can end”].

As for independent claim 10, Bushnell, Smith and Nasiri teach a device.  Claim 10 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 11, Bushnell, Smith and Nasiri teach the device as described in claim 10; further, claim 11 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for independent claim 19, Bushnell, Smith and Nasiri teach a non-transitory computer readable medium.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 20, Bushnell, Smith and Nasiri teach the medium as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

Claims 3-7, 9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US 2018/0018057 A1) in view of Smith et al. (US 2019/0056472, provisional application dated 21 August 2017) and further in view of Nasiri et al. (US 2012/0007713 A1), as applied to claim 1 above, and further in view of Amma et al. (EP2911089 A1).

As for dependent claim 3, Bushnell, Smith and Nasiri teach the method as described in claim 1, but do not specifically teach wherein the classifying includes redundant dictionary matching in which at least one of the one or more templates is extended based on shift and shrink to fit users with different writing speed or different writing style.  However, in the same field of invention, Amma teaches:
wherein the classifying includes redundant dictionary matching in which at least one of the one or more templates is extended based on shift and shrink to fit users with different writing speed or different writing style [(e.g. see Amma paragraph 0029) ”Variance normalization sets the variance of the raw data signal to one and can compensate high or low amplitudes caused by different writing speeds and styles (both, writing speed and style may vary across users)”].
Therefore, considering the teachings of Bushnell, Smith, Nasiri and Amma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the classifying includes redundant dictionary matching in which at least one of the one or more templates is extended based on shift and shrink to fit users with different writing speed or different writing style, as taught by Amma, to the teachings of Bushnell, Smith and Nasiri because it improves the handwriting recognition of the system in the case of virtual handwriting into the air (e.g. see Amma paragraph 0005).

As for dependent claim 4, Bushnell, Smith, Nasiri and Amma teach the method as described in claim 3, but Bushnell, Smith and Nasiri do not specifically teach the following limitation.  However, Amma teaches:
wherein the redundant dictionary matching includes a decision trees that is performed on at least one pair of text characters that is determined to have a similar branch [(e.g. see Amma paragraphs 0014, 0034) ”The language model includes probabilities for sequences of characters or words, typically specific to the language and the domain of application. A character language model can return the probability of a character given a fixed number of its predecessors … The computer system may include a language database configured to provide to the decoding component probabilities for character sequences. Such language databases are sometimes also referred to as language models and can be used to limit the search space and to provide guidance to the search which improves the accuracy of the handwriting recognition and speed up the decoding time. In cases where two characters are associated with very similar context-dependent sequences of technical profiles (e.g., in handwriting lower "a" and lower "d" are written by very similar movements) the system may have difficulties in identifying the character merely based on the similarity calculation. However, the language model can provide the information that the character sequence "and" has a higher probability than the character sequence "dnd" since "and" is a frequently occurring English word while "dnd" has no meaning in the English language. This language model probability can then be used to influence the identification of the respective character”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 5, Bushnell, Smith and Nasiri teach the method as described in claim 1, but do not specifically teach the following limitation.  However, Amma teaches:
wherein the classifying includes dynamic time warping in which the extracted features are compared with the known text characters and a known text character with a minimum distance to the extracted features is identified as the specific text character [(e.g. see Amma paragraphs 0023, 0049) ”The groups of contexts can be defined by experts or learned from data by clustering technical profiles based on similarity with a clustering algorithm (e.g., k-means, k-medians, Neural Gas) and an appropriate distance or similarity measure (e.g., Euclidian distance, dynamic time warping, Kullback-Leibler divergence) … a dictionary 140 can be used to store such character specific context-dependent sequences of technical profiles. The decoder can compare the received measurement data with the stored context-dependent sequence profiles and outputs/returns the character sequence which is most similar (has highest similarity)”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 6, Bushnell, Smith, Nasiri and Amma teach the method as described in claim 5, but Bushnell, Smith and Nasiri do not specifically teach the following limitation.  However, Amma teaches:
wherein the dynamic time warping is direction dynamic time warping in which at least one of the one or more templates is translated into a subsampled direction sequence to match the extracted features [(e.g. see Amma paragraphs 0024, 0043, 0049) ”The groups of contexts can be defined by experts or learned from data by clustering technical profiles based on similarity with a clustering algorithm (e.g., k-means, k-medians, Neural Gas) and an appropriate distance or similarity measure (e.g., Euclidian distance, dynamic time warping, Kullback-Leibler divergence) … The dictionary 140 is configured to define the mapping from characters and words to portions (primitives) and their respective technical profiles … For each portion a respective technical profile can be created. Such technical profile is dependent on the context of the portion, because the physical parameters characterizing the portion depend on the previous and subsequent portions. The representation of characters by such technical profiles is very flexible, because it does not require the modeling of complete character models. Rather, any arbitrary character or symbol can be built from such basic context-dependent or context aware primitives, and as a consequence can also be recognized by the decoding component of the system. Therefore, new symbols, characters, and words can be defined and integrated on the fly without the need to change, modify, or retrain the existing models and systems”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 7, Bushnell, Smith and Nasiri teach the method as described in claim 1, but do not specifically teach the following limitation.  However, Amma teaches:
further comprising: performing continuous word recognition on a plurality of specific text characters that have been classified in the classifying [(e.g. see Amma paragraphs 0012, 0024) ”It includes one or more connecting technical profiles representing connecting portions of the potential trajectory between at least a previous character and a subsequent character of the multi-character string. The connecting technical profiles facilitate the handwriting recognition in continuous writing as they represent movements performed by the user which are not part of characters but which may have impact on the resulting context-dependent sequence of technical profiles … The dictionary 140 is configured to define the mapping from characters and words to portions (primitives) and their respective technical profiles. The dictionary 140 can be generated from separate character and word dictionaries. A character dictionary defines the mapping from characters to portions. There can be more than one possibility to write a particular character. Therefore, for one character multiple technical profile variants can be specified/defined in the dictionary. The dictionary can be flexibly expanded by adding new characters, new words, new variants by specifying the sequences of technical profiles accordingly”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 9, Bushnell, Smith, Nasiri and Amma teach the method as described in claim 7, but Bushnell, Smith and Nasiri do not specifically teach the following limitation.  However, Amma teaches:
wherein the continuous word recognition is performed by letter filtering that includes constructing a vocabulary with a predetermined number of most frequently used words and separating the most frequently used words into letters and storing the letters into a prefix tree [(e.g. see Amma paragraphs 0014, 0034) ”The decoding component 120 may use statistical and probabilistic techniques such as Hidden Markov Models (HMM) or Conditional Random Fields (CRF), or Shallow and Deep Neural networks with an appropriate algorithm to solve the HMM or CRF decoding problem (such as appropriate message passing variants of Viterbi beam search with a prefixtree, stack decoder strategies like A*Star or finite state transducers) … The language model includes probabilities for sequences of characters or words, typically specific to the language and the domain of application. A character language model can return the probability of a character given a fixed number of its predecessors. A word language model returns the probability for a word given a history of words observed so far … the language model can provide the information that the character sequence "and" has a higher probability than the character sequence "dnd" since "and" is a frequently occurring English word while "dnd" has no meaning in the English language”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 12, Bushnell, Smith and Nasiri teach the device as described in claim 10; further, claim 12 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 13, Bushnell, Smith, Nasiri and Amma teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 14, Bushnell, Smith and Nasiri teach the device as described in claim 10; further, claim 14 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 15, Bushnell, Smith, Nasiri and Amma teach the device as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 16, Bushnell, Smith and Nasiri teach the device as described in claim 10; further, claim 16 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 18, Bushnell, Smith, Nasiri and Amma teach the device as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bushnell et al. (US 2018/0018057 A1) in view of Smith et al. (US 2019/0056472, provisional application dated 21 August 2017) and further in view of Nasiri et al. (US 2012/0007713 A1) and further in view of Amma et al. (EP2911089 A1), as applied to claim 7 above, and further in view of Samuel et al. (US 2018/0350121 A1).

As for dependent claim 8, Bushnell, Smith, Nasiri and Amma teach the method as described in claim 7, but do not specifically teach wherein the continuous word recognition is performed by word segmenting and matching based on a predetermined average writing time for each of the known text characters and a comparison to each word in a known vocabulary.  However, in the same field of invention, Samuel teaches:
wherein the continuous word recognition is performed by word segmenting and matching based on a predetermined average writing time for each of the known text characters and a comparison to each word in a known vocabulary [(e.g. see Samuel paragraph 0027) ”Letters and words may also be grouped based on time. For example a time interval between a last stroke and a next stroke may be measured and compared against a dynamically adjusted average time between strokes. For example, the time between writing letter 402 and letter 404 may be compared to the average time between writing letters 402-406 and where the time between strokes is larger than the average time the previously written letter 402 may be recognized as separating a word and letter 402 grouped as a word. Similarly, the time between writing letters 404 and 406 may be shorter than the average time and therefore letters 404 and 406 grouped as a word. In certain cases, this time comparison may also be subject to a certain threshold time to be recognized as separating words rather than letters”].
Therefore, considering the teachings of Bushnell, Smith, Nasiri, Amma and Samuel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the continuous word recognition is performed by word segmenting and matching based on a predetermined average writing time for each of the known text characters and a comparison to each word in a known vocabulary, as taught by Samuel, to the teachings of Bushnell, Smith, Nasiri and Amma because using a time threshold comparison allows the system to easily group and separate handwritten words (e.g. see Samuel paragraphs 0027, 0028).

As for dependent claim 17, Bushnell, Smith, Nasiri and Amma teach the device as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Response to Arguments
Applicant's arguments, filed 11 July 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the applied art does not teach [the amended limitations]” (Pages 2-4).].

The argument described above, in paragraph number 8, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munoz, David et al., “Position Location Techniques and Applications”, Academic Press Textbooks, published 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. calculating Angle of Arrival and determining the position of an object).
U.S. Patent 8,922,530 B2 issued to Pance on 30 December 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. tracking a stylus and determining handwritten characters).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174